While I agree with Judge GRAY, that the statute under consideration is violative of the State Constitution, and, therefore, concur with him in the result, I am at the same time confident that it was the design of the recent amendment to section 7 of article 1 of the Constitution to authorize legislation providing a workable scheme by which to secure the drainage of tracts of land, whether large or small, in order to provide for their proper utilization, thus establishing it to be a part of the fundamental law of the state that such drainage constitutes a public use, and that such section is not in conflict with the Federal Constitution.
GRAY, J., reads for affirmance of order and judgment, with costs; PARKER, Ch. J., and HAIGHT, J., concur in memorandum; O'BRIEN, LANDON and WERNER, JJ., concur on second ground stated in opinion; CULLEN, J., not sitting.
Order and judgment affirmed.